Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a fluid for preserving cadaveric tissue, classified in G01N 1/30.
II. Claims 12-20, drawn to a method of preserving cadaveric tissue, classified in A01N 1/00.
Note that claims 14-20 reference the “fluid” instead of the “method”, however, the claims are dependent from the method claim 12 and recite the same limitations of the fluid composition in claims 1-11. Therefore, claims 14-20 are interpreted and grouped with the method of preserving cadaveric tissue.  Applicants cooperation is requested in amending the claims 14-20 for proper dependency as directed to the method of claim 12.  

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of preserving cadaveric tissue can be practiced with another product. For instance, formaldehyde based solutions can be used for preserving cadaveric tissue.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
		
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Rejoinder 

 The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with Brian L. Main on 01 December 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2020 is in compliance with the provisions of 37 CFR 1.97, except where noted.  Accordingly, the information disclosure statement is being considered by the examiner.
	The foreign patent document PE002517-2019DIN and the non-patent literature “Office Action Received for Peru Application No. 00251-2019/DIN issued December 10, 2019” were not considered as English translations were not provided. 
	
Specification
The disclosure is objected to because of the following informalities: 
The reference to US Patent No. 5,406,606 in paragraph [0017] should be 5,405,606,
The word “erm” should be corrected as “term” in Paragraph [0033] line one 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 3, 8, and 11 recite the limitation "the alcohol".  There is insufficient antecedent basis for this limitation in these claims as there is no “alcohol” in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagratini et al. (Food Chemistry 132, 537-543, published 4 November 2011) and evidenced by Deepak (Importance of HPLC grade solvents in HPLC analysis, published 7 February 2018) and further evidenced by the instant specification.
Sagratini teaches a solid phase extraction (SPE) procedure for analysis of amines from fish tissue where the SPE eluate is methanol/acetonitrile/acetic acid (49:49:2, v/v/v) (page 540 first column lines 12-20). Methanol is a non-aldehyde containing hydrocarbon, acetic acid is a weak acid, and acetonitrile is an aprotic solvent present in at least 15% by volume of the composition.  With respect to the recitation in claim 1 “for preserving cadaveric tissue”, applicant is reminded that the intended use of a product claim carries no patentable weight.  See MPEP 2111.02.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
Therefore, the composition as taught by Sagratini reads on the fluid composition of claims 1 and 8.  Additionally, the methanol and acetonitrile were HPLC grade and the acetic acid was glacial (page 538 second column lines 1-15). As evidenced by Deepak, HPLC grade solvents are understood to have a purity of at least 99.9% (page 2 Purity). As further evidenced by the instant specification, acetic acid intrinsically has a pH of 2.4 ([0022]).  The composition as taught by Sagratini does not contain an aldehyde. Therefore, the high purity organic solvents and the lack of an aldehyde containing compound indicate that the fluid is anhydrous and free of aldehyde. Therefore, the composition as taught by Sagratini further reads upon claims 6, 7, and 9-10. 


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hrobonova et al. (Anal Methods, 7, 4577, published 2015) and evidenced by Deepak (Importance of HPLC grade solvents in HPLC analysis, published 7 February 2018).
Hrobonova teaches a mobile phase composition for separating methionine enantiomers.  The mobile phase is composed of methanol/acetonitrile/acetic acid/ triethylamine (75/25/0.3/0.2 v/v/v/v) (abstract, page 4579 second paragraph). Methanol is a non-aldehyde containing hydrocarbon, acetic acid is a weak acid, and acetonitrile is an aprotic solvent present in an amount between about 15% and 30% by volume of the composition.  The recitation “for preserving cadaveric tissue” is merely intended use, applicant is reminded that the intended use of a product claim carries no patentable weight.  See MPEP 2111.02.  Therefore, the composition as taught by Hrobonova reads on the fluid composition of claims 1 and 4.  Additionally, the methanol and acetonitrile were HPLC grade and the acetic acid was glacial (page 4578 Chemical and sample). As evidenced by Deepak, HPLC grade solvents are understood to have a purity of at least 99.9% (page 2 Purity). The composition as taught by Hrobonova does not contain an aldehyde. Therefore, the high purity organic solvents and the lack of an aldehyde containing compound indicate that the fluid is anhydrous and free of aldehyde. Therefore, the composition as taught by Hrobonova further reads on claims 6, and 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grolz et al. (EP1965190, published 09 March 2008) and evidenced by the instant specification.
	Grolz teaches a method for fixation of a biological material ([0001]).  The method comprises contacting the biological material with a first non-aqueous composition comprising (a1) 10 to 90 vol.% methanol, and (a2) at least one additional additive, and
(a3) optionally an acid ([0034]). The composition is non-aqueous ([0034]) which meets the requirements of an anhydrous solution in instant claim 6. Further, Grolz does not teach use of aldehyde containing compounds for the composition (instant claim 7). Grolz additionally teaches that component a3 is most preferably acetic acid (page 7 line 55 – page 8 line 5).  As evidenced by the instant specification, acetic acid intrinsically has a pH of 2.4 ([0022]). Grolz teaches an embodiment of the invention comprising 70% methanol, 10% glacial acetic acid, and 20% PEG300.  In this composition, the PEG300 serves as component a2 of the invention. 
	Grolz, however, does not teach a specific embodiment comprising an aprotic solvent such as dimethyl sulfoxide of at least 15 % or the solvent isopropyl alcohol.
	Additionally, Grolz teaches that component a2 (the additional additive) may be a solvent such as dimethyl sulfoxide (which improves the permeability of cells) or 2-propanol (isopropyl alcohol) and that it is present at about 30% v/v (page 6 lines 36-36, line 45; page 7 lines 39-54). 
	The recitation “for preserving cadaveric tissue” is merely intended use, applicant is reminded that the intended use of a product claim carries no patentable weight.  See MPEP 2111.02. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have substituted the PEG300 with dimethyl sulfoxide as the additional additive of the formulation.  Grolz teaches that dimethyl sulfoxide is a suitable additive for the invention and that dimethyl sulfoxide improves the permeability of cells and suggests that it be added at about 30%. Therefore, it would have been obvious to make an anhydrous and aldehyde free fixation fluid that contained only methanol (a non-aldehyde oxygen-containing hydrocarbon), glacial acetic acid (a weak acid), and dimethyl sulfoxide (an aprotic solvent) in an amount of about 30%, thereby meeting the requirements of claims 1 and 4-10.
	Alternatively, it would have been obvious to have combined dimethyl sulfoxide in an amount of at least 15% and 2-propanol (isopropyl alcohol) with the PEG300 as the component a2 in the composition as taught by Grolz. Grolz teaches that at least one additional additive for component a2 is present in the composition and that dimethyl sulfoxide and 2-propanol are suitable for addition.  Therefore, one would recognize that the addition of dimethyl sulfoxide (aprotic solvent), and 2-propanol (non-aldehyde containing hydrocarbon) to the methanol, PEG300, and glacial acetic acid (weak acid) would yield predictable results of tissue fixation.  This composition would necessarily meet claims 1, 2, and 4-7.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C MITCHELL whose telephone number is (571)272-7007. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.M./Examiner, Art Unit 1619  
                                                                                                                                                                                                      

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619